Citation Nr: 0103040	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-23 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to compensation 
benefits for right carpal tunnel syndrome with sensory loss 
and marked weakness under the provisions of 38 U.S.C.A. 
§ 1151.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from January 1943 
to December 1945.  

This appeal arises from an October 1999 rating action of the 
Jackson, Mississippi, regional office (RO).  In that 
decision, the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for disability 
compensation benefits for right carpal tunnel syndrome with 
sensory loss and marked weakness under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) had not been 
received.  In August 2000, while the veteran's claim was 
pending at the Board, the veteran submitted additional 
statements and a July 2000 VA outpatient report.  This 
evidence in not pertinent to the merits of his claim.  
Accordingly, review of the additional evidence by the RO is 
not warranted.  38 C.F.R. § 20.1304 (2000). 


FINDINGS OF FACT

1.  In April 1998, the RO denied entitlement to disability 
compensation benefits for right carpal tunnel syndrome with 
sensory loss and marked weakness under the provisions of 
38 U.S.C.A. § 1151.  The veteran initiated, but did not 
perfect an appeal of the RO's denial.  

2.  The evidence submitted since the RO's April 1998 decision 
is either cumulative or redundant and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  


CONCLUSIONS OF LAW

1.  The April 1998 RO decision, which denied of entitlement 
to compensation benefits for right carpal tunnel syndrome 
with sensory loss and marked weakness under the provisions of 
38 U.S.C.A. § 1151, is final.  38 U.S.C.A. § 7105 (West 
1991).  

2.  The additional evidence received since the RO's April 
1998 decision is not new and material and the requirements to 
reopen the veteran's claim of entitlement to disability 
compensation benefits for right carpal tunnel syndrome with 
sensory loss and marked weakness under the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law in effect prior to October 1, 1997 provided that a 
veteran who suffers an injury, or an aggravation of an 
injury, as the result of VA hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 1996); 38 C.F.R. § 3.358 (1997).

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by VA treatment or vocational 
rehabilitation, was amended by Congress. See Section 422(a) 
of PL 104-204.  The effective date of the revision is October 
1, 1997.  The revision included negligence as a factor, which 
must be considered in establishing additional disability.  
The veteran filed his initial claim for § 1151 benefits in 
November 1997 and his current claim in September 1999.  Thus, 
the claim was filed after October 1, 1997, and is subject to 
the statute after the amendment.

The revised version of 38 U.S.C.A. § 1151 provides as 
follows:

(a) Compensation under this chapter [chapter 11 of title 38 
of the United States Code] and dependency and indemnity 
compensation under chapter 13 of this title [chapter 13 of 
title 38 of the United States Code] shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service- connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was--

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service- provider used by the 
Secretary for such purpose under section 3115 of this title 
[title 38 of the United States Code]) as part of an approved 
rehabilitation program under chapter 31 of this title 
[chapter 31 of title 38 of the United States Code]. 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).

The evidence available at the time of the RO's initial denial 
in April 1998 may be briefly summarized.  VA medical records 
indicate that, in September 1985 after having signed a 
consent form in which he stated that he was aware of the 
nature and purpose of the upcoming surgery, the risks 
involved, the possible complications, and the absence of a 
guarantee concerning the results of the operation, the 
veteran underwent a right carpal tunnel release for carpal 
tunnel syndrome.  According to the hospitalization reports, 
the surgery went well without complications.  Following the 
surgery, the veteran had no complaints of pain and was 
discharged in good condition on the same day as the surgery.  

Subsequent outpatient treatment reports reflect complaints of 
occasional weakness, pain, and sensory loss in the veteran's 
right hand in 1985 and 1986.  The veteran had no further 
complaints after 1986 until 1995, when the diagnosis of 
degenerative joint disease of his right hand was made.  The 
examiner who conducted a VA examination in February 1998 
expressed an opinion that the marked weakness of the 
veteran's right hand could be due to the postoperative 
residuals of his carpal tunnel release.  The examiner who 
conducted a VA peripheral nerves evaluation in the same month 
concluded that the apparent sensory loss may be a residual of 
the veteran's right carpal tunnel syndrome but that the 
veteran's complaints of pain in multiple areas of his upper 
and lower extremities are not neurological in origin but are 
basically orthopedic and probably related to degenerative 
arthritis.  

The RO, by the April 1998 rating action, denied entitlement 
to compensation benefits for right carpal tunnel syndrome 
with sensory loss and marked weakness under the provisions of 
38 U.S.C.A. § 1151.  The that time the RO indicated that it 
is conceded that the veteran had right hand weakness and 
sensory loss which were possibly the residuals of the carpal 
tunnel release surgery in 1985.  The RO held that the 
evidence did not show that these disorders were the fault of 
the VA.  The RO determined that the evidence did not show 
that the difficulties with the right hand were the result of 
negligence on the part of the VA.

Following receipt of a notice of disagreement with this 
denial, a statement of the case was furnished to the veteran.  
He did not perfect his appeal. Consequently, the RO's April 
1998 decision is final.  38 U.S.C.A. § 7105 (West 1991).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2000).  New and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also, Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  In deciding the issue of whether newly received 
evidence is "new and material," the credibility of the 
evidence must be presumed.  Justus v. Principi, 
3 Vet.App. 510, 512-513 (1992).  

Since the RO's April 1998 decision in the present case, 
duplicate copies of VA medical records dated from 1985 to 
1997, including duplicate copies of VA medical reports 
concerning the veteran's September 1985 right carpal tunnel 
release, were received.  Also received were copies of private 
and VA medical records dated from 1997 to July 1999, which 
were not considered by the RO at the time of the April 1998 
decision showing treatment for various disorders.  The VA 
reports reflect recent complaints of chronic joint, including 
right hand, pain.  An examination of the veteran's right hand 
in June 1999 showed no acute injury.  Mild degenerative joint 
disease deformities were noted. 

To summarize, the duplicate VA medical records were 
previously considered by the RO's at the time of its April 
1998 decision.  Furthermore, the additional VA medical 
reports received after the RO's April 1998 decision reflect 
recent treatment for complaints pertaining to the right hand.  
However, these records simply confirm the presence of a right 
hand disability, a fact that was previously established at 
the time of the April 1998 decision.  These records contain 
no indication relative to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in relative to the 1985 surgery for the 
carpal tunnel syndrome. 

As such, the Board of Veterans' Appeals (Board) finds that 
the additional documents received after the RO's April 1998 
decision provide evidence which is either cumulative or 
redundant and which, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered to decide fairly the merits of this § 1151 claim.  
Consequently, the Board concludes that the additional 
evidence received after the RO's April 1998 decision is not 
new and material and the claim for compensation benefits for 
right carpal tunnel syndrome with sensory loss and marked 
weakness under the provisions of 38 U.S.C.A. § 1151 is not 
reopened.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to the duty to assist.  
In the present case, the RO has not had the opportunity to 
review the veteran's claim in conjunction with this new 
legislation.  However, the Board finds that all pertinent 
evidence has been obtained and that the veteran has been 
informed of the criteria necessary to establish his claim.  
Accordingly, the Board finds that the veteran has not been 
prejudiced by this decision.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to disability compensation 
benefits for right carpal tunnel syndrome with sensory loss 
and marked weakness under the provisions of 38 U.S.C.A. 
§ 1151 is not reopened, and the appeal is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

